Bond, J.
It appears to the court that George H. Insley is the master of the Thomas Ellis, a vessel of the United States, enrolled and licensed under the laws of the United States, for the coasting trade, and that he is held in custody by the sheriff of Anne Arundel county by virtue of a commitment by a justice of the peace of Maryland, in and for that county, for carrying oysters in his vessel over the navigable waters of the United States in the Chesapeake bay, within the territorial limits of the state of Maryland, without having first obtained a license from the state to carry oysters, as required by the act of the general assembly of Maryland, passed at its session of January, 1884, c. 518. And it further appears that said act of assembly requires the petitioner, before he can carry ■oysters in his vessel, enrolled and licensed by the United States as aforesaid, to procure a license from the state of Maryland so to do, and to pay the sum of three dollars per ton on the measurement of his vessel for his license. ' •
It is therefore adjudged, that the act of the general assembly of Maryland is contrary to the constitution of the United States, and is therefore void, in so far as it interferes with the right of the petitioner to carry oysters in a licensed and enrolled vessel of the United States, and because it requires the petitioner to pay a tonnage tax on his vessel, without the consent of congress. It is therefore adjudged and decreed, by the circuit court of the United States for the district of Maryland, that the petitioner is deprived of his liberty, and is in custody of the sheriff of Anne Arundel county, in violation of the constitution of the United States. The laws of the United States having made it the duty of this court to extend the privilege of the writ of habeas corpus to all persons in custody in violation of the laws, constitution, and treaties of the United States, and to discharge such persons from custody, it is, therefore, this twenty-eighth day of April, A. D. 1885, ordered, adjudged, and decreed by the court that the said George H. Insley be, and is hereby, discharged from the custody of the sheriff of Anne Arundel county upon the charge aforesaid.